UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4012


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHRISTOPHER L. ESTEP,

                    Defendant - Appellant.


Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:17-cr-00522-HMH-1)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua S. Kendrick, KENDRICK & LEONARD, P.C., Greenville, South Carolina, for
Appellant. Sherri A. Lydon, United States Attorney, E. Jean Howard, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher L. Estep appeals from the 38-month sentence imposed after he

pleaded guilty to aiding and abetting an unarmed bank robbery, in violation of 18 U.S.C.

§§ 2, 2113(a) (2012). Estep contends that his sentence is unreasonable, arguing that the

district court failed to address nonfrivolous sentencing arguments and based its sentence

on factors that the record did not support. Finding no error, we affirm.

       We review a sentence for reasonableness, applying an abuse of discretion

standard. Gall v. United States, 552 U.S. 38, 46 (2007). The court first reviews for

significant procedural error, and if the sentence is free from such error, it then considers

substantive reasonableness. Id. at 51. Procedural error includes improperly calculating

the Sentencing Guidelines range, treating the Guidelines range as mandatory, failing to

consider the 18 U.S.C. § 3553(a) (2012) factors, and failing to adequately explain the

selected sentence. Id. To adequately explain the sentence, the district court must make

an “individualized assessment” by applying the relevant § 3553(a) factors to the case’s

specific circumstances. United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009). The

individualized assessment need not be elaborate or lengthy, but it must be adequate to

allow meaningful appellate review. Id. at 330.

       The court considered Estep’s request for a downward variance, but imposed the

38-month, within-Guidelines sentence. The court reasoned that the facts of the case were

typical of those contemplated by the Guidelines. The court stated that it had reviewed the

§ 3553(a) factors, and pointed to Estep’s criminal history not counted in the Guidelines

calculation that he had previous convictions for possession of a stolen check and

                                             2
possession of pipe bombs, that bank employees were put in fear during the robbery, and

that Estep possessed inauthentic and potentially fraudulent identification documents

when he was arrested. Although the court did not specifically address Estep’s health in

its reasoning, it adopted the presentence report, which, as Estep points out, is included in

depth in the PSR. The court also did not specifically respond to Estep’s culpability

argument when imposing the sentence, but did state that the facts of the case were

contemplated by the Guidelines. Based on the record, we conclude that the court did not

procedurally err.

       “Any sentence that is within or below a properly calculated Guidelines range is

presumptively [substantively] reasonable. Such a presumption can only be rebutted by

showing that the sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”   United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014)

(citations omitted). Estep does not present sufficient evidence or argument to rebut the

presumption of reasonableness applicable to his properly calculated within-Guidelines

sentence.

       Accordingly, we affirm the judgment. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3